Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show electromagnetic radiation 142 on Fig.1 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 10-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behrooz (US 20210327107 A1) in view of Maschke (US 20110274247 A1), and further in view of Kadambi (US 20170248532 A1) 
Regarding claim 1, Behrooz teaches apparatus for constructing a tomographic image of a sample (see Abstract; “systems and methods for tomographic imaging of a region of interest in a subject using short-wave infrared light to provide for accurate reconstruction of absorption maps within the region of interest”), the apparatus comprising: at least one source configured to emit electromagnetic radiation at a first wavelength (see para [0024]; “(a) directing illumination radiation (e.g. short wave infrared light; e.g. infrared light having a wavelength from 1000 nm to 1500 nm) (e.g., from a first source or a first set of sources) into the region of interest of the subject at a plurality of illumination angles” see also para [0081]; “Short-wave infrared, SWIR: As used herein, the term “short-wave infrared (SWIR) light” is understood to mean any radiation comprising electromagnetic radiation with a wavelength between 1000 nm-1500 nm.”) at least one angularly-selective detector (see Fig.4) configured to detect the electromagnetic radiation at a second wavelength after the electromagnetic radiation has interacted with the sample (see para [0010]; “wherein a region of interest of a subject is illuminated with SWIR radiation (e.g. having a wavelength from 1000 nm to 1500 nm, e.g. having a wavelength of 1064 nm) at a plurality of different illumination angles, and for each angle, light passing through the region of interest is detected. In particular, in certain embodiments, transillumination images are collected for each of the illumination angles, wherein the transilluminating light passes from an illumination source, through the region of interest, and to a detector (e.g. an imaging detector such as a focal plane array”; i.e., the wavelength of the SWIR radiation passing through the region of interest would be different); configured to: obtain information indicative of an intensity of the electromagnetic radiation detected at a second position by the at least one detector while the at least one source emits the electromagnetic radiation at a first position (see para [0115]; “Such a projection model may relate, for each of the plurality of illumination angles and corresponding detection angles, a value corresponding to an intensity of detected radiation to an intensity of the illumination radiation as a function of positional variation in optical absorption coefficients within the region of interest” see also para [0104]; “For example, in certain embodiments each of the plurality of angular projection measurements is obtained in a sequential fashion. In particular, the system directs illumination radiation from the first source, into the sample at a given illumination angle, and detecting transmitted radiation at a corresponding given detection angle (e.g. detecting transilluminating radiation), thereby obtaining an angular projection measurement associated with the given illumination angle. The relative position(s) of the source, detector, and sample stage are then varied in order to vary the illumination angle, and, similarly, a next angular projection measurement associated with the new illumination angle is obtained. This process is repeated until a desired plurality of angular projection measurements are thereby obtained, sequentially” wherein said information is obtained for each one of a plurality of vertices within the sample (see para [0051]; “(i) a value corresponding to an intensity of the detected radiation at the angular measurement to (ii) a plurality of optical absorption coefficients, each representing optical absorption (e.g. occurring at a wavelength of the illumination source) at a specific point within the region of interest (e.g., (ii) a spatial distribution of optical absorption within the region of interest)” examiner interprets the intensity of the detected radiation at a specific point implies intensity information obtained for each vertices ),  determine a first coefficient relating to an attenuation of the electromagnetic radiation in the sample at the first wavelength, a second coefficient relating to an attenuation of the electromagnetic radiation in the sample at the second wavelength (see para [0029]; “(ii) a plurality of optical absorption coefficients, each representing optical absorption (e.g. occurring at a wavelength of the illumination source) at a specific point within the region of interest (e.g., (ii) a spatial distribution of optical absorption within the region of interest)” see also para [0194]; “the reconstruction algorithm takes the causal intensities as an input and outputs the linear attenuation coefficients of the object at each voxel. A computer then converts the attenuation coefficients into Hounsfield units for purposes of clinical CT imaging” see also para [0117]; “a value of an optical absorption coefficient at the location to at least a portion of the plurality of observation values determined using the data corresponding to the angular projection measurements. In this manner, absorption coefficient values at one or more physical locations can be determined from observation values of one or more angular projection measurements. An optical absorption map can thus be built up by determining values of absorption coefficients at physical locations throughout the region of interest” see also para [0118]; “the observation values correspond to attenuation values determined from the data corresponding to the plurality of angular projection measurements (e.g. determined by taking a logarithm of the ratio of (i) a signal corresponding to a power of the detected radiation to (ii) a signal corresponding to a power of the illumination radiation)”). However, Behrooz does not teach as further claimed, but
 Maschke teaches obtain information indicative of an intensity of the electromagnetic radiation detected by the at least one detector after the source and detector positions are interchanged such that the electromagnetic radiation is emitted from the second position and detected at the first position (see para [0025]; “In these cases it is advantageous for the second X-ray source to be able to be placed precisely where the first X-ray source was previously placed and for the second X-ray detector to be placed where the first X-ray detector was initially placedBasically, the position of X-ray source and X-ray detector can also be swapped”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maschke in order different types of image are able to be recorded by the different pairs of X-ray source and X-ray detector as taught by Maschke [0025] 
The combination of Behooz and Maschke does not teach as further claimed, but Kadambi et al. teach a controller (see Fig.1 element 115) a third coefficient relating to a material property that influences the intensity of the electromagnetic radiation measured by the at least one detector (see para [0062]; “where I is the measured intensity, I.sub.0 is the input intensity, μ is the linear attenuation coefficient of the material, and L is the radiative path length”), based on said obtained information, and construct a tomographic image of the sample based on the determined first, second and third coefficients (see para [0034]; “For each path through the object being imaged, a computer takes the causal intensity for that path as an input, and calculates a line integral of the attenuation coefficient along the path. The computer repeats this for many paths (projections) through the object being imaged, in order to calculate a set of line integrals of attenuation coefficients, one line integral for each path. Based on these line integrals, the computer calculates attenuation coefficients for a set of voxels in a volume of the object being imaged. The computer converts these attenuation coefficients into radiodensities expressed in Hounsfield units. The computer uses this Hounsfield data to generate a CT image”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kadambi in order to convert voxelized data is to Hounsfield units and used to generate CT images [0062].
Regarding claim 2, the rejection of claim 2 incorporated herein.
Maschke in the combination further teach wherein the apparatus is configured to interchange the source and detector positions by physically moving the at least one source and the at least one detector (see para [0036]; “For example the X-ray C-arm C.sub.1 can be brought into a first position and subsequently be moved out of this position again and X-ray C-arm C.sub.2 can be moved into the same position. The apparatuses 100 and 100' are able to be used as follows: If the doctor carrying out the treatment would like to have X-ray images with high local resolution available, images are recorded with the pair comprising X-ray source Q.sub.1 and X-ray detector D.sub).
Regarding claim 3, the rejection of claim 1 incorporated herein. 
Maschke in the combination further teach wherein the at least one source comprises a first source arranged to emit the electromagnetic radiation from the first position and a second source arranged to emit the electromagnetic radiation from the second position (see para [0002]; “an apparatus with a first pair comprising a first X-ray source and a first X-ray detector and a second pair comprising a second X-ray source and a second X-ray detector”), and wherein the apparatus is configured to interchange the source and detector positions by controlling the first source to stop emitting electromagnetic radiation and controlling the second source to start emitting electromagnetic radiation (see para [0025]; “In these cases it is advantageous for the second X-ray source to be able to be placed precisely where the first X-ray source was previously placed and for the second X-ray detector to be placed where the first X-ray detector was initially placed. Basically, the position of X-ray source and X-ray detector can also be swapped”).
Regarding claim 4, the rejection of claim 1 incorporated herein. 
Behrooz in the combination further teach wherein the first wavelength is an x-ray wavelength and the third coefficient is a scattering coefficient related to an electron density of the sample at the respective one of the plurality of vertices (see para [0121]; “the optical absorption value also accounts for scattering effects (e.g., in addition to absorption) and, accordingly, corresponds to an extinction value or extinction coefficient. Accordingly, in certain embodiments, the optical absorption map is an extinction map (e.g., comprising extinction values that account for absorption and scattering effects”).
Regarding claim 5, the rejection of claim 4 incorporated herein. 
Kadambi et al. in the combination further teach wherein the at least one detector is arranged so as to detect the electromagnetic radiation at an angle of about 120 degrees relative to a direction in which the electromagnetic radiation is emitted by the at least one source (see Fig. 4, para [0158]; “FIG. 4 shows a “fan” configuration of X-ray source-detectors, in an illustrative embodiment of this invention. In FIG. 4, an X-ray source 401 emits a fan-shaped X-ray beam. An array 403 of SPADs (e.g., SPAD 406 and SPAD 407) detects the fan-shaped X-ray beam 402 that intersects an object 405. Preferably, the array 403 is positioned along a curve, such that the SPADs in array 403 are equidistant from X-ray source 401”).
Regarding claim 7, the rejection of claim 1 incorporated herein. 
Behrooz teach wherein the first wavelength is an optical wavelength (see para [0013]; “Diffuse optical tomography techniques use radiation having a wavelengths in visible (i.e. from 400 to 700 nm) and near-infrared (i.e. from 700 to 900 nm) spectral windows”) and the third coefficient is related to a concentration of a fluorescent dye at the respective one of the plurality of vertices (see para [0045]; “the method comprises determining, by the processor, a map of the quantity (e.g., concentration) of the fluorescent emitter in the region of interest using data corresponding to the detected fluorescent light and the determined optical absorption map”).
Regarding claim 10, the rejection of claim 1 incorporated herein. 
Maschke in the combination further teach comprising: a source positioning mechanism for automatically moving the at least one source between a plurality of source positions; and a detector positioning mechanism for automatically moving the at least one detector between a plurality of detector positions (see para [0004]; “the present invention is also able to be used if the X-ray source and the X-ray detector of a pair are able to be moved independently of one another”).
Regarding claim 11, the rejection of claim 10 incorporated herein. 
Maschke in the combination further teach wherein the apparatus is configured to interchange the source and detector positions by physically moving the at least one source and the at least one detector (see para [0036]; “For example the X-ray C-arm C.sub.1 can be brought into a first position and subsequently be moved out of this position again and X-ray C-arm C.sub.2 can be moved into the same position. The apparatuses 100 and 100' are able to be used as follows: If the doctor carrying out the treatment would like to have X-ray images with high local resolution available, images are recorded with the pair comprising X-ray source Q.sub.1 and X-ray detector D.sub)”), and wherein after obtaining the information indicative of an intensity of the electromagnetic radiation detected at the second position by the at least one detector while the electromagnetic radiation is emitted from the first position, the controller is configured to control the source and detector positioning mechanisms to interchange the positions of the source and at least one detector (see para [0025]; “In these cases it is advantageous for the second X-ray source to be able to be placed precisely where the first X-ray source was previously placed and for the second X-ray detector to be placed where the first X-ray detector was initially placed. Basically the position of X-ray source and X-ray detector can also be swapped”), and then obtain the information indicative of an intensity of the electromagnetic radiation detected at the first position by the at least one detector while the electromagnetic radiation is emitted from the second position (see para [0006]; “The advantage of simply providing two pairs of X-ray source and X-ray detector is that of enabling the presentation to be switched very rapidly: A doctor carrying out the treatment can X-ray a patient with the aid of the first pair of X-ray source and X-ray detector from a prespecified perspective and can then switch the perspective very rapidly by using the second pair of X-ray source and X-ray detector”).
Regarding claim 15, the scope of claim 1 is fully encompassed by the scope of claim 1,
accordingly, the rejection analysis of claim 1 is equally applicable here.
Regarding claim 16, the rejection of claim 2 is equally applicable here.
Regarding claim 17, the rejection of claim 3 is equally applicable here.
Regarding claim 18, the rejection of claim 4 is equally applicable here.
Regarding claim 19, the rejection of claim 15 incorporated herein. 
Behrooz in the combination further teach computer program comprising software instructions which, when executed, cause performance of a method (see para [0168]; “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language”)
Regarding claim 20, the rejection of claim 19 is incorporated herein. 
Behrooz in the combination further teach a non-transitory computer-readable medium arranged to store a computer program (see para [00162]; “The memory 664 stores information within the mobile computing device 650. The memory 664 can be implemented as one or more of a computer-readable medium or media”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Behrooz, Maschke, and Kadambi as applied to claim 5 above, and further in view of Ronchi (US 20160313261 A1).
Regarding claim 6, the rejection of claim 5 incorporated herein. The combination of Behooz, Maschke and Kadambi does not teach as further claimed, but
Ronchi teach wherein the at least one detector comprises: a first detector arranged so as to detect the electromagnetic radiation at an angle of about 120 degrees relative to the direction in which the electromagnetic radiation is emitted by the at least one source; and a second detector arranged so as to detect the electromagnetic radiation at an angle of about 120 degrees relative to the direction in which the electromagnetic radiation is emitted by the source, and at an angle of about 120 degrees relative to the angle at which the first detector is arranged to detect the electromagnetic radiation (see para [0060]-[0067]; FIG. 3 shows the count rates for each of 95 detectors at different angles…..”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Ronchi in order to determine whether there is a genetic alteration, such as an alteration in gene copy number (see para [0060-0067]).

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Behrooz, Maschke, and Kadambi as applied to claims above, and further in view of Sugita et al. (US 20110243299 A1).
Regarding claim 8, the rejection of claim 1 is incorporated herein. The combination of Behooz, Maschke and Kadambi does not teach as further claimed, but
Sugita et al. teach wherein the controller is configured to cause the tomographic image to be displayed on a display (see para [0165]; “In general, when a tomographic image of a large area of interest in an inspection object is picked up (CT image pickup: Computer Tomography) with a two-dimensional X-ray detector, images are picked up by dividing an object area into a plurality of sections, and image reconstruction is performed for each divided section. Each of the divided sections of the area of interest is referred to as a "field of view." The "CT image pickup" is defined as "picking up a plurality of transmitted X-ray images from different angles, which are required for inspection of a reconstructed image."” see also para [0141-0143]; “Output unit 50 is a display for displaying an X-ray image and the like formed by operation unit 70…. Operation unit 70 includes a scanning X-ray source control unit 72, an image acquisition control unit 74”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Sugita et al. in order a user to determine output for visual acceptance or rejection (see para [0141]).
Regarding claim 9, the rejection of claim 8 incorporated herein. 
Sugita et al. in the combination further teach comprising: the display, configured to receive the tomographic image from the controller and display the tomographic image (see para [0141-0143]; “Output unit 50 is a display for displaying an X-ray image and the like formed by operation unit 70…. various operation results obtained by processing of operation unit 70 are displayed on output unit 50. An image displayed on output unit 50 may be output for visual acceptance/rejection determination by the user… Operation unit 70 includes a scanning X-ray source control unit 72, an image acquisition control unit 74”).

Claim12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Behrooz, Maschke, and Kadambi as applied to claims above, and further in view of McCroskey et al. (US 5023895 A).
Regarding claim 12, the rejection of claim 10 is incorporated herein. 
Behrooz in the combination further teaches wherein the controller (see Fig. 1 element) is configured to obtain the information indicative of the intensity of the electromagnetic radiation detected by the at least one detector for a slice through the sample by (see para [0020]; “the causal intensities are used to generate computed tomography (CT) data regarding a volume, or slice of a volume, inside the tissue”). However, the combination of Behrooz, Maschke, and Kadambi et al. does not teach as further claimed, but
McCroskey et al. teach wherein the at least one source is configured to emit the electromagnetic radiation along a first axis (see col., line; “The positioning mechanism includes means for positioning the object in a three dimensional relationship relative to the source and means for intermittently rotating the object relative to the point source and the detector arrangement about only one axis of the object through a predetermined angular movement”), controlling the detector positioning mechanism to scan the at least one detectors along a second axis at an angle with respect to the first axis; and controlling the detector positioning mechanism to scan the at least one detectors along a third axis at an angle with respect to the first and second axes (see col.5, line 42-57; “the positioning mechanism positions the object so that the cone beam initially passes through a first portion of the peripheral surface of the object and the rotating means is effective to rotate the workpiece about a first axis which is offset from the center of the object through one revolution. Thereafter, the positioning means translates the object such that the cone beam passes through a second portion of the peripheral surface whereat the rotating means is effective to rotate the object through only one revolution about a second axis. The imaging means is effective to construct a three-dimensional image of the entire object. Preferably, the first and second axis of rotation are coordinated relative to the mass volume density of the object to position the largest mass volume closest to the detector system to minimize scan time and enhance image resolution”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by McCroskey et al.  in order to minimize scan time and enhance image resolution (see col.5, line; 42-57).
Regarding claim 13, the rejection of claim 12 incorporated herein. 
McCroskey et al. in the combination further teach wherein the tomographic image is a three- dimensional image of the sample, and wherein the controller is configured to obtain the information indicative of the intensity of the electromagnetic radiation detected by the at least one detector for a plurality of slices by: controlling the source positioning mechanism to move the at least one source to a new source position offset from the first axis on which electromagnetic radiation was emitted at the previous source position (see col.5, line 42-53; “the positioning mechanism positions the object so that the cone beam initially passes through a first portion of the peripheral surface of the object and the rotating means is effective to rotate the workpiece about a first axis which is offset from the center of the object through one revolution. Thereafter, the positioning means translates the object such that the cone beam passes through a second portion of the peripheral surface whereat the rotating means is effective to rotate the object through only one revolution about a second axis. The imaging means is effective to construct a three dimensional image of the entire object”); controlling the detector positioning mechanism to scan the at least one detectors along the first and second axes so as to obtain said information for a 35 new slice containing the new source position; and repeating said steps of controlling the source and detector positioning mechanisms to obtain said information for the plurality of slices (see col.11, line; 12-19; “The data for each detector can then be utilized to construct computerized two dimensional slices (typically 512 or 256 slices) of object 25 shown as cross-sectional planes cutting through the object as shown in FIG. 4 or voxels as shown in FIG. 5 similar to that which is now directly recorded with fan beam CT scanners and this data can then be utilized to construct three dimensional”).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art fails to teach or reasonably suggest an apparatus requiring wherein the controller is configured to determine the first coefficient, 
    PNG
    media_image1.png
    26
    49
    media_image1.png
    Greyscale
, and the second coefficient, 
    PNG
    media_image2.png
    20
    38
    media_image2.png
    Greyscale
, based on solving the simultaneous equations:


    PNG
    media_image3.png
    112
    272
    media_image3.png
    Greyscale

where

    PNG
    media_image4.png
    52
    266
    media_image4.png
    Greyscale

and

    PNG
    media_image5.png
    61
    236
    media_image5.png
    Greyscale

where 
    PNG
    media_image6.png
    32
    56
    media_image6.png
    Greyscale
 is a linear combination of symmetric data functions relating to a sum of the intensities of the electromagnetic radiation detected by the at least one detector,  is a
    PNG
    media_image7.png
    26
    60
    media_image7.png
    Greyscale
 linear combination of anti-symmetric data functions relating to a difference between the intensities of the electromagnetic radiation detected by the at least one detector, and a is a predefined quantity relating to a geometric arrangement of the source and detector positions, and wherein the controller is configured to determine the third coefficient 4(r) based on the equations:

    PNG
    media_image8.png
    59
    341
    media_image8.png
    Greyscale

where

    PNG
    media_image9.png
    68
    250
    media_image9.png
    Greyscale

and wherein 
    PNG
    media_image10.png
    39
    62
    media_image10.png
    Greyscale
are symmetric data functions relating to the sum of the intensities of the electromagnetic radiation detected by the at least one detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668          

/VU LE/Supervisory Patent Examiner, Art Unit 2668